DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment dated 5/25/2022 has been considered and entered into the record.  Claims 1, 11, and 16 have been amended to require inner fabric layers comprising non-stretchable warp strands.  Claim 15 has been amended to overcome the previous objection.  Claims 1–20 remain pending and are examined below.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–14 and 16–20 are rejected under 35 U.S.C. 103 as being unpatentable over Orr (US 2006/0124193 A1).
Orr teaches a fabric comprising two outer layers and an inner layer comprising elastic fibers, wherein the fabric further comprises a plurality of conductive and inelastic warp yarns arranged longitudinally that are used to transmit data signals that monitor the person wearing the fabric.  Orr abstract, ¶¶ 16, 28, 29, 32, 50–53, Figs. 2, 3.  The conductive warp, serpentine yarns 18 are interposed between the first and second outer fabric layers, wherein the conductive yarns float on the inner fabric layer and overlap one another.  Id. ¶¶ 16, 48–52, 55, Figs. 1–4.  There may be between 1 and 12 conductive warp yarns.  Id. ¶ 16.  The elastic fibers comprise a spandex core, with an inelastic textured polyester cover.  Id. ¶ 14.  The weft yarns are preferably inelastic polyester.  Id. ¶ 57.  The inelastic polyester weft yarns intertwine the inner and outer fabric layers.  Id. ¶¶ 28–29.
Orr teaches the use of a single inner fabric layer, while the claimed invention requires a first and second inner fabric layer.  It would have been obvious to one of ordinary skill in the art to have included a second inner fabric layer in the Orr fabric as the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669 (CCPA 1960).
The Orr fabric stretches in the longitudinal direction so as to expand and contract in response to body movement and size.  Orr ¶ 32, Figs. 2, 3.  The degree to which the Orr fabric is stretchable beyond its relaxed length is a result-effective variable dictated by desired function and is a design choice of the fabric’s use.  Consequently, absent a clear and convincing showing of unexpected results demonstrating the criticality of the claimed ratio, it would have been obvious to one of ordinary skill in the art to optimize this result-effective variable by routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Claim 11 is rejected as the conductive yarn comprises a metal strand coated with a latex or a rubber cover.  Orr ¶ 51.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Orr as applied to claim 11 above, and further in view of Ayre (US 2006/0259096 A1).  Orr fails to teach the use of a copper litz wire for use as the conducting wire.
Ayre teaches a device for communicating electric signals, wherein the device comprises an electrically conductive core and two coils.  Ayre abstract.  Copper litz wires are particularly useful in device because they minimize power losses otherwise encountered in comparable conductors and increase the surface area of the wire without significantly increasing the size of the conductor.  Ayre ¶ 28.
It would have been obvious to the ordinarily skilled artisan to have used the copper litz wire as the metal strand of Orr due to superior electrical properties of the litz wire relative to other solid conductors.


Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that Orr teaches the use of elastic warp yarns and inelastic weft yarns contrary to the now required “non-stretchable warp strands.”  Applicant further contends that it would not have been obvious to the ordinarily skilled artisan to modify the elastic warp yarns of Orr to be “non-stretchable,” because it would inhibit the stretch of the fabric.  The Examiner concedes that Orr teaches the use of elastic warp yarns.  However, Orr also teaches the use of up to twelve inelastic conductive warp yarns that are part of the inner fabric layer.  See Orr abstract, ¶¶ 13, 16.  Accordingly, Orr teaches the required “conductive strand” and “non-stretchable warp strands” as part of the inner fabric layer(s), because the other inelastic conductive warp yarns may serve as the claimed “non-stretchable warp strands.”
Applicant next argues that Orr fails to show or suggest a third woven fabric layer between first and second woven fabric layers that has “a non-elastic warp strand that is intertwined with the first woven fabric layer,” as recited in claim 11.  As shown above, the inelastic conductive warp yarns may serve as the claimed “non-elastic warp strand.”  Additionally, the inelastic conductive strand is woven such that it is located between the first and second outer woven fabric layers, but also breaks out to the surface of the outer fabric layer and is intertwined with the first woven fabric layer.  See Orr ¶ 32, Figs. 2, 3.  
Applicant also argues that the Orr fails to teach that the warp yarns of the first and second outer fabric layers comprise warp strands of a first material, while an inner fabric layer comprise warp strands of a second material that is different from the first material.  The warp yarns of the first and second outer fabric layers comprise an elastic spandex core wrapped with an inelastic textured polyester cover.  Id. ¶ 14.  The inelastic conductive warp strand that is part of an inner fabric layer may comprise a metallic filament.  Id. ¶ 51.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786